Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following informalities:

In Figure 5, insert reference characters SY, SM, SC, SK, 100, and 110 and appropriate lead lines in order to identify the elements shown in Figure 5 and identified in the specification when Figure 5 is described.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 


The drawings are objected to as failing to comply with 37 CFR 1.84(p) (5) because they include the following reference character(s) not mentioned in the description:

Figure 1:	14
Figure 8:	14

  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: 

IMAGE FORMING APAPRATUS CAPABLE OF SUPPRESSING UPSIZING OF THE APPARATUS AND OF SIMPLIFYING A FEEDING PASSAGE OF A COLLECTED DEVELOPER

The disclosure is objected to because of the following informalities:
In paragraph [0004], line 2, change “feed” to --- fed ---.
In paragraph [0004], line 4, change “where with this” to --- where this ---.

In paragraph [0009], lines 13, 15, and 17, change “toner” to --- residual toner ---.
In paragraph [0009], line 24, change “mounting portion” to --- first and second mounting portion ---.
In paragraph [0010], lines 14, 16, and 18, change “toner” to --- residual toner ---.
In paragraph [0010], line 22, change “the vertical direction” to --- a vertical direction ---.
In paragraph [0010], line 24, change “mounting portion” to --- first and second mounting portion ---.
In paragraph [0014], line 1, change “of figure” to --- of Figure ---.
In paragraph [0026], line 3, change “for” to --- four ---.
In paragraph [0026], line 11, change “5a - 5d” to --- 5Y, 5M, 5C, and 5K ---.
In paragraph [0029], line 2, change “onto the” to --- onto a ---.
In paragraph [0029], line 7, the statement “the toner during is applied” appears to be incomplete ---.
In paragraph [0029], line 8, change “the cassette” to --- a cassette ---.

In paragraph [0036], line 8, change “and different” to --- are different ---.
In paragraph [0037], line 7, change “developer sleeve” to --- developing sleeve ---.
In paragraph [0037], lines 15 and 19, change “developing container” to --- developer container ---.
In paragraph [0037], line 20, change “through the” to --- through a ---.
In paragraph [0038], lines 6-7, change “devices 6, the developing devices 4 and the belt cleaning devices 9 of the respective stations S” to --- devices 6 and the developing devices 4 of the respective stations S and the belt cleaning device 9 ---.
In paragraph [0039], line 3, change “so as a to be” to --- so as to be ---.
In paragraph [0041], line 2, after “image forming apparatus” insert --- 100 ---.
In paragraph [0041], line 7, after “containers” insert --- 10L and 10R ---.
In paragraph [0043], line 4, change “with the” to --- with a ---.

In paragraph [0046], line 2, change “feeding roller (pair)” to --- conveying roller pair ---.
In paragraph [0046], lines 6 and 11, change “feeding roller” to --- conveying roller pair ---.
In paragraph [0047], lines 11-12, “are disposed only on a front side portion or a rear side portion” should be rewritten in a more grammatically correct form.
 In paragraph [0047], line 12, change “10” to --- 110 ---.
In paragraph [0047], line 12, after “case where” insert --- the ---.
In paragraph [0053], line 13, change “anaxial” to --- axial ---.
In paragraph [0053], line 13, change “spring anger” to --- spring auger ---.
In paragraph [0055], line 12, “main discharging pipe 32a” to --- main discharging opening 32a ---.
In paragraph [0055], line 16, change “opening33b” to --- opening 33b ---.
In paragraph [0057], line 3, change “an anaxial” to --- an axial ---.
In paragraph [0057], lines 7=-8, change “feeding passage” to --- lateral pipe ---.

In paragraph [0063], line 11, change “opening” to --- portion ---.
In paragraph [0064], line 6, change “a memory” to --- the memory ---.
In paragraph [0065], line 5, change “controller50, an” to --- controller 50, the ---.
In paragraph [0071], line 12, change “image forming position S” to --- image forming portion G ---.
In paragraph [0073], line 4, change “to upsized” to --- to be upsized ---.
In paragraph [0079], line 3, change “so as a to be” to --- so as to be ---.
In paragraph [0080], line 2, change “feeding roller (pair)” to --- conveying roller pair ---.
In paragraph [0080], lines 6 and 11, change “feeding roller” to --- conveying roller pair ---.
In the abstract, line 7, change “direction of the” to --- direction of an ---.
In the abstract, line 8, change “the vertical direction” to --- a vertical direction ---.
Appropriate correction is required.

Claim Objections
Claims 1, 4, 5, 8, 12, 13, and 16 are objected to because of the following informalities:  
Claim 1, lines 15, 17, and 19, change “toner” to --- residual toner ---.
Claim 4, lines 4 and 6, change “toner” to --- residual toner ---.
Claim 5, line 8, change “toner” to --- residual toner ---.
Claim 8, lines 3, 5, 9, 12, 15, 18 and 20, change “toner” to --- residual toner ---.
Claim 8, line 11, change “on the other side” to --- on another side ---.
Claim 8, line 21, before “said second discharge opening” insert --- toward ---.
Claim 12, lines 16, 18, and 20, change “toner” to --- residual toner ---.
Claim 13, lines 4 and 6, change “toner” to --- residual toner ---.
Claim 16, lines 3, 5, 9, 12, 15, and 18, change “toner” to --- residual toner ---.
Claim 16, line 11, change “on the other side” to --- on another side ---.
Claim 16, line 21, before “said second discharge opening” insert --- toward ---.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1, line 27, “said mounting portion” is indefinite because it is unclear if the “first mounting portion”, the “second mounting portion” or the first and second mounting portion” is being referred to in this instance.
	Claim 3, line 12, “width of a vertical” is indefinite because it is unclear what “a vertical” is in this instance.

Claim 11, line 3, “said cassette” lacks proper antecedent basis.
Claim 12, line 25, “the vertical direction” lacks proper antecedent basis.
Claim 12, line 27, “said mounting portion” is indefinite because it is unclear if the “first mounting portion”, the “second mounting portion” or the first and second mounting portion” is being referred to in this instance.
Claim 15, line 2, “the vertical direction” lacks proper antecedent basis.
Claim 16, lines 1-2, “said feeding destination” lacks proper antecedent basis.
Claim 16, lines 4 and 6, “the vertical direction” lacks proper antecedent basis.
Claim 18, line 2, “the vertical direction” lacks proper antecedent basis.
Claim 18, line 7, “a widthwise direction” is indefinite because it is unclear if this is the same “widthwise direction defined in Claim 12, at line 6.
Claim 18, line 12, “width of a vertical” is indefinite because it is unclear what “a vertical” is in this instance.


Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 1-11 would be allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus including: an image forming portion including an image bearing member for bearing a toner image and configured to form the toner image; an intermediary transfer belt provided at a position where the intermediary transfer belt overlaps with the image forming portion as viewed in a vertical direction and onto which the toner image is transferred from the image bearing member; a first mounting portion where a first collecting container for collecting residual toner discharged from the image forming portion is mounted so as to be mountable in and dismountable from the first mounting portion; a second mounting portion where a second collecting container for collecting the residual toner 

Claims 12-18 would be allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus including: an image forming portion including an image bearing member for bearing a toner image and configured to form the toner image; an intermediary  onto which the toner image is transferred from the image bearing member; a first mounting portion where a first collecting container for collecting residual toner discharged from the image forming portion is mounted so as to be mountable in and dismountable from the first mounting portion; a second mounting portion where a second collecting container for collecting the residual toner discharged from the image forming portion is mounted so as to be mountable in and dismountable from the second mounting portion; and a feeding device including a first discharging portion where the residual toner discharged from the image forming portion is discharged toward the first collecting container and a second discharging portion where the residual toner discharged from the image forming portion is discharged toward the second collecting container and configured to feed the residual toner, discharged from the image forming portion, toward the first collecting container and the second collecting container, wherein the first mounting portion and the second mounting portion are provided below the intermediary transfer belt and are disposed side by side in the widthwise direction, and wherein as viewed in a vertical direction, each of the first mounting portion and the 

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ichikawa et al disclose an image forming apparatus that includes first and second storage parts for storing waste powder.
Oda discloses an image forming apparatus that includes plural collection containers that store and collect waste developer.
Tamaki et al disclose a waste toner collection device that includes two waste toner bottles and a switching unit to switch a destination of waste toner.
Saiki et al disclose a powder collection device that includes a transport path, plural collection containers, and an opening and closing body.
Tajima et al disclose an image forming apparatus that includes a first collecting container, a second collecting container, and a feeding device.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
November 16, 2021